Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  156430
                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 156430                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 331602
                                                                    Wayne CC: 13-000575-FC
  KELLI MARIE WORTH-McBRIDE,
             Defendant-Appellant.
  _________________________________________/

         On January 23, 2019, the Court heard oral argument on the application for leave to
  appeal the July 13, 2017 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. MCR 7.305(H)(1). In lieu of granting leave to appeal,
  we VACATE the Court of Appeals judgment and REMAND this case to the Court of
  Appeals for consideration of whether the defendant’s due-process right to be informed of
  the nature of the charges against her was violated where the trial court convicted her as a
  principal of second-degree murder, MCL 750.317, and first-degree child abuse, MCL
  750.136b(2), despite the prosecution proceeding solely on a theory that the defendant
  aided and abetted the victim’s father in the commission of these crimes. See Cole v
  Arkansas, 333 US 196, 201 (1948). The trial court did not resolve prior to trial the
  defendant’s motion to quash the bindover, in which the defendant asserted that the
  evidence was insufficient to support an accomplice-liability theory, see MCL 767.39,
  because the evidence only showed that the defendant had failed to prevent the victim’s
  father from harming their son. See People v Burrel, 253 Mich 321, 323 (1931) (“ ‘Mere
  presence, even with knowledge that an offense is about to be committed or is being
  committed, is not enough to make a person an aider or abettor . . . nor is mere mental
  approval, sufficient, nor passive acquiescence or consent.’ ”) (citation omitted). The
  Court of Appeals may also address whether the record evidence supports a finding that
  defendant was guilty as an aider and abettor and any other issue the Court of Appeals
  determines is necessary to resolve the issue we have remanded to it, in addition to any
  issues that the defendant raises that relate to the trial court’s stated explanation for its
  verdict, see MCR 6.403.

         We do not retain jurisdiction.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 28, 2019
           p0626
                                                                               Clerk